Citation Nr: 0724847	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease (other than hypertension) on a direct and secondary 
basis.

2.  Entitlement to service connection for hypertension on a 
direct and secondary basis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1953 to January 
1955.

This appeal is from February 2002 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Waco, 
Texas, Regional Office (RO).  The February 2002 rating 
decision denied service connection for PTSD.  The veteran 
submitted a notice of disagreement that same month.  A 
statement of the case was issued in July 2002.  The veteran's 
substantive appeal was received in August 2002.  

In the August 2004 rating decision, the RO denied service 
connection for cardiovascular disease and hypertension.  The 
veteran, likewise, perfected an appeal.  In this decision, 
the RO also denied reopening a claim for service connection 
for PTSD.  However, as noted above, the veteran had perfected 
an appeal of the February 2002 rating decision that denied 
this claim.  Accordingly, the issue has been recharacterized 
as shown on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has not provided the veteran the required notice of 
information and evidence necessary to substantiate his claims 
for secondary service connection, as mandated by the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a) 
(West 2002).  The April 2004 VCAA letter addressing the 
hypertension and cardiovascular disease claims was silent 
about the information and evidence necessary to substantiate 
a claim for secondary service connection.  See 38 C.F.R. 
§ 3.310.

The June 2005 VA heart examination is also inadequate.  The 
examiner noted that he was awaiting test results, including 
an electrocardiogram and/or echocardiogram, chest x-ray, and 
exercise tolerance test.  He indicated that his preliminary 
impression was that the veteran did not have any documentable 
evidence of heart disease.  There is no indication that the 
examiner reviewed the test results or provided a final 
impression.  Accordingly, a remand is warranted.

Finally, the veteran submitted evidence showing that he 
receives disability benefits from the Social Security 
Administration (SSA).  VA should obtain the pertinent SSA 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for 
hypertension and cardiovascular disease 
on a secondary basis (see 38 C.F.R. 
§ 3.310); (2) the information and 
evidence that VA will seek to provide; 
(3) the information and evidence he is 
expected to provide; and (4) request that 
he provide any evidence in his possession 
that pertains to the claim.  A copy of 
this letter should be associated with the 
claims folder.

2.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security Administration disability claim 
and associate them with the claims file.

3.  Obtain the veteran's treatment 
records from the Dallas VA Medical 
Center, dated since April 2002.

4.  Thereafter, return the claims file to 
the June 2005 cardiovascular examiner, if 
available.

Based upon review of the claims folder, 
including the June 2005 clinical findings 
and testing (i.e., electrocardiogram 
and/or echocardiogram, chest x-ray, and 
exercise tolerance test), the examiner 
should state whether or not the veteran 
has hypertension and/or any other 
cardiovascular disease.

If so, the examiner should state whether 
it is at least as likely as not 
(probability equal to or greater than 50 
percent) that the veteran's major 
depressive disorder caused or aggravated 
his hypertension and/or any other 
cardiovascular disease.

NOTE: In this context, aggravation means 
a permanent increase in the severity of 
the hypertension, as distinguished from a 
temporary exacerbation or flare-up of 
blood pressure or related symptoms.

If the requested addendum cannot be 
provided without reexamination of the 
veteran, schedule the veteran for a VA 
compensation examination to diagnose or 
rule out hypertension and other 
cardiovascular disease and to provide the 
requested opinion.

5.  Finally, readjudicate the claims on 
appeal.  If any claim remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






